Per Curiam.

‘Two questions are presented.
First, does Section 5739.09, Revised Code, pertaining to refund procedure under the Sales Tax Act, prescribe the exclusive method whereby a refund can be obtained? This court is of the opinion that it does. Appellant, not having followed the procedure therein prescribed, is not entitled to a refund of sales tax on the returned or cancelled sales.
Second, are the sales of prefabricated wall panels in interstate commerce entitled to the exception from sales tax provided in Section 5739.02 (B) (11), Revised Code, pertaining to sales not within the taxing power of the state under the federal Constitution? The purchases of materials used in the construction of the panels, fabricated in Ohio, are taxed to appellant, a lump-sum construction contractor, as a consumer doing business in Ohio, not on a sale to an out-of-state purchaser or ultimate user of the prefabricated panels. The shipment in interstate commerce of the finished panels is of no consequence, so far as taxability in Ohio is concerned. Guy *477Johnston Lumber & Supply Co. v. Bowers, Tax Commr., 170 Ohio St., 395; Ornamental Iron Work Co. v. Peck, Tax Commr., 160 Ohio St., 399, 403.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Zimmerman, acting C. J., Badcliff, Taft, Matthias, Bell, Herbert and O’Neill, JJ., concur.
Zimmerman, J., sitting in the place and stead of Weygandt, C. J.
Badcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Zimmerman, J.